Citation Nr: 0433490	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  04-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
October 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was the subject of a September 2004 hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran's carcinoma of the prostate was first shown 
many years post-service and the medical evidence does not 
show a causal link between his prostate cancer and any 
incident of active duty.  

2.  The veteran does not meet the criteria for Vietnam 
service, as defined by the applicable regulation, and there 
is no competent evidence to show that he was exposed to Agent 
Orange while on active duty, to include during B-52 bombing 
missions over Vietnam.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2003 rating decision, the August 2003 
Statement of the Case, discussions at a September 2004 Board 
hearing, the April 2004 Supplemental Statement of the Case, 
and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.
 
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim for service connection for prostate cancer, 
claimed as secondary to exposure to Agent Orange.  Further, 
January 2003 and February 2004 letters from the RO to the 
veteran informed him of the type of evidence that would 
substantiate his claim (an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease 
(e.g., exposure to Agent Orange); a current physical or 
mental disability (in this case, prostate cancer); and a 
relationship between the current disability and an injury, 
disease or event in service (or, for presumptive purposes, 
evidence of Vietnam "in-country" service); that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain).  He was 
additionally informed that he could obtain and submit private 
evidence in support of his claim, and that he could  have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.   The February 2004 RO letter 
informed him that he should submit evidence that his prostate 
cancer resulted from military service, to include evidence of 
actual exposure to Agent Orange.  At his September 2004 Board 
hearing, the veteran and his representative demonstrated a 
clear understanding that any evidence he could submit showing 
actual exposure to Agent Orange would contribute greatly to 
substantiating his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran and asked him provide evidence that he has a current 
diagnosis of prostate cancer, a fact that is now established 
by the record.  The veteran does not contend that prostate 
cancer began during service, and is indisputably aware of 
what the evidence is required to show to substantiate his 
claim -- either by presumption of his having served in 
Vietnam, or by actual direct evidence, that he was exposed to 
Agent Orange.  In June 2003, the veteran wrote confirming 
that he had never actually set foot in Vietnam.  Thus he has 
concentrated his efforts on providing the type of evidence 
that would substantiate his claim based on his contentions, 
namely actual evidence that he was exposed to Agent Orange 
during service.  This is indeed exactly the type of evidence 
that would substantiate his claim under the facts, 
contentions, and presumptive regulations that apply in this 
case.

As to the duty to provide an examination or medical opinion, 
in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified at 38 C.F.R. § 3.159(c)(4)).  

In this case, there is no duty to provide an examination or 
obtain a medical opinion.  The fact that the veteran has 
prostate cancer is not in dispute.  There is no medical 
evidence of any findings relating to carcinoma of the 
prostate during service or for many years thereafter, nor is 
there any competent medical evidence that suggests a link 
between prostate cancer and service.  The veteran does not 
contend otherwise.  He claims that service connection is 
warranted on a presumptive basis because he was exposed to 
Agent Orange during numerous B-52 bombing raids over Vietnam.  
The veteran does not meet the criteria for Vietnam service, 
as defined by 38 C.F.R. § 3.307(a)(6)(iii).  There is no 
competent evidence to show that the veteran was exposed to 
Agent Orange during his B-52 flights over Vietnam.  Under the 
above circumstances, there is no duty to provide an 
examination or opinion with regard to the claim on appeal 
because there is no competent evidence of the claimed injury 
during service upon which his entire claim is premised, i.e., 
exposure to Agent Orange.  See also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran January 2003, before the May 2003 RO decision that is 
the subject of this appeal.  Further, the veteran has been 
presented subsequent opportunities to present any evidence in 
his possession or that he could obtain that would 
substantiate his claim, to include evidence regarding the 
ventilation system of a B-52 received subsequent to his 
September 2004 Board hearing.  The Board notes that the 
veteran waived initial consideration by the RO of this 
evidence.  Thus, the Board finds that the veteran received 
VCAA notice at the required time in this case (prior to the 
initial rating decision), and further that his submission of 
additional evidence with a waiver of RO consideration 
indicates that he does not perceive himself to be prejudiced 
by the order of notice provided in this case.  The Court 
acknowledged in Pelegrini II that the VA Secretary could show 
that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   The Board finds that the RO met the 
timing requirements of Pelegrini II, and that the veteran has 
subsequently waived a right to readjudication by the RO based 
on a contention that notice, submission of evidence, or 
adjudication was not received in an order strictly proscribed 
by the laws and regulations of VA.  Finally, the veteran has 
demonstrated a complete understanding of the laws and 
regulations in this case and the evidence required to 
substantiate his claim, and has taken the additional 
opportunity provided by the Board to attempt to locate and 
provide any evidence that would support his claim.  Thus, the 
Board finds any technical defect as to timing of notice and 
development to be non-prejudicial, harmless error.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the [precise language of the] 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In the January 2003 
letter, the RO asked the veteran to provide any medical 
records in his possession, to tell the RO about any 
additional information or evidence that he wanted the RO to 
try to get for him, and to send the RO needed evidence as 
soon as possible.  As adjudication of the case evolved, and 
after the veteran asserted that he had never set foot in 
Vietnam, the RO properly informed the veteran by letter in 
February 2004 that evidence of actual exposure to Agent 
Orange would support his claim, and that he should submit 
such evidence if he had it.  In the Board's view, the above 
notification is the equivalent of notifying the veteran that 
he should submit any evidence in his possession that could 
support his claim or obtain any such evidence, or notify the 
RO of any such evidence not in his possession.  The veteran 
further understood the status of his claim at his September 
2004 Board hearing and was provided the opportunity to 
submit, and did submit, evidence that attempted to 
substantiate his exposure to Agent Orange during service.  
VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless, non-
prejudicial error.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand (and all indications are that the 
appellant does not desire and in fact has waived his right to 
a remand based on newly received evidence); and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran served active duty from September 1947 to October 
1967.  Service documentation, June 2003 correspondence from 
the veteran, and the veteran's September 2004 Board hearing 
testimony, indicate that the veteran was a tail gunner in B-
52 flights over Vietnam during service.  The flights took off 
from Guam.  The veteran acknowledged in June 2003 that he 
never actually set foot in Vietnam.  The veteran has 
submitted a January 1966 newspaper article regarding the 
veteran's and other B-52 flights over Vietnam, indicating 
that after the planes had dropped their bombs that grey smoke 
would rise from a mile-long line on the battered ground.  The 
newspaper article indicates by an eyewitness account that the 
raids were impersonal and dull and boring without the feeling 
of being any part of the war, with grey smoke visible from a 
mile long line on the battered ground.  In December 2003, the 
veteran wrote that his B52 flew right through smoke of fires 
set by his plane and other planes dropping incendiary bombs.

A December 2003 written lay statement from a tail gunner who 
flew on flights similar to the veteran's indicates that 
"defoliant spraying [was] being conducted directly below our 
flight path.  It was even possible to see the spray under the 
wings of the C-123 Aircraft that performed these missions."

Private medical records indicate that the veteran has 
prostate cancer, first diagnosed in the year 2001.  The 
medical evidence does not propose or give rise to an 
inference of a link between the veteran's prostate cancer and 
exposure to Agent Orange, or a link between the veteran's 
prostate cancer and any other incident of service.

At his September 2004 Board hearing, the veteran testified 
that he flew about 1,000 feet above plains spraying Agent 
Orange defoliant in Vietnam.  On at least three occasions, he 
testified, the B-52 dropped antipersonnel bombs at the same 
time the aircraft beneath them was spraying Agent Orange.  He 
described the aircraft ventilation system, and contended that 
Agent Orange from the spraying planes would rise to the level 
of the aircraft and be sucked into the aircraft.  He 
testified that the B-52 flew "directly downwind" of the 
planes spraying Agent Orange.  He also described dropping 
bombs on other missions during which Agent Orange defoliant 
and trees were set on fire.  He contended that on those 
flights burning Agent Orange would rise to the altitude of 
the B-52 and be sucked into the cabin.  He stated that he 
took part in a total of 24 B-52 flights over Vietnam over a 
period of two years.  He described the ventilation system and 
how it brought in outside air for purposes of air 
conditioning.

After the September 2004 Board hearing, the veteran submitted 
B-52 aircraft documentation indicating that high pressure 
compressor bleed air was used in the air bleed system, which 
was in turn the power source for engine starting and for air 
conditioning of the crew compartment.  An associated air 
bleed system diagram shows bleed air entering the plane to 
the point of the No. 2 strut heat exchanger cooling air 
exhaust, and from that point forward a change to "normal 
precooled air flow" circulating to the air conditioning 
system.  This evidence was submitted with a waiver of initial 
consideration of the evidence by the RO.

Law and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
  
If a veteran had service in Vietnam, exposure to Agent Orange 
may be presumed if he has a disease listed in 38 C.F.R. § 
3.309(e).  A disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  If a veteran was exposed to an herbicide 
agent during active service, the diseases listed in 38 C.F.R. 
§ 3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebut table presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  Among the diseases listed in 38 
C.F.R. § 3.309(e) are prostate cancer.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2003).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

There is no medical evidence of any findings relating to 
carcinoma of the prostate during service or for many years 
thereafter, nor is there any competent medical evidence that 
suggests a link between prostate cancer and service.  The 
veteran does not contend otherwise.  He claims that service 
connection for prostate cancer is warranted on a presumptive 
basis because he was exposed to Agent Orange during numerous 
B-52 bombing raids over Vietnam.  

There is ample medical evidence of record to show that the 
veteran has been treated for prostate cancer.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, carcinoma of the prostate is one of 
the diseases that shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
As noted above, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The regulations further 
provide that "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
veteran has testified and written that he never set foot in 
Vietnam, and that he was stationed in and took off from Guam 
for his B-52 bombing missions over Vietnam.  In the absence 
of any evidence or even a contention that he either took off 
from or landed in Vietnam or in the waters offshore, or of 
any duty or visitation in Vietnam, he does not meet the 
criteria for Vietnam service, as defined by 38 C.F.R. 
§ 3.307(a)(6)(iii).  It follows that his alleged exposure to 
Agent Orange may not be presumed by law.

The veteran has submitted evidence in an effort to 
substantiate his claim of actual exposure to Agent Orange 
during his 24 B-52 bombing runs.  A January 1966 newspaper 
article indicates by an eyewitness account that the raids 
were impersonal and dull and boring without the feeling of 
being any part of the war, with grey smoke visible from a 
mile long line on the battered ground.  There was no 
indication that smoke or other matter (such as perhaps Agent 
Orange) ever rose to the level of the B52.  In fact, the 
accounts in the newspaper article create a clear impression 
of smoke and flashes far below the altitude of the airplane.  
A lay statement from a fellow serviceman who flew on similar 
B-52 missions states that "it was even possible to see the 
[defoliant] spray under the wings of the C-123 Aircraft that 
performed these missions."  The veteran has contended that 
smoke, and Agent Orange sprayed upwind of the plane, entered 
the B-52 through it's ventilation system.  The veteran has 
also submitted documentation of an air bleed system for 
purposes of powering the air condition system and cooling of 
the aircraft.  

The veteran concedes that the spaying of Agent Orange was 
accomplished by aircraft flying at lower altitudes than the 
B-52 flights and he has not submitted any evidence to show 
that he or his service comrade are competent to prove a 
matter requiring medical or scientific expertise, such as an 
opinion as to how high of an altitude Agent Orange could 
reach, whether such would remain at toxic levels at such an 
altitude (i.e., B-52 altitude) and whether it could have 
resulted in exposure to an individual inside the aircraft.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
The Board finds that the lay evidence summarized above is not 
competent evidence to show that Agent Orange rose to the 
level of the altitude of the B-52 flights at issue, entered 
the plane through the ventilation system, and resulted in the 
veteran's exposure to Agent Orange.  Absent Vietnam service 
as defined by VA regulation, competent evidence of the 
alleged in-service Agent Orange exposure, or medical evidence 
suggesting a link between carcinoma of the prostate and any 
incident of service, to include the alleged Agent Orange 
exposure, the Board finds that entitlement to service 
connection for prostate cancer is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for prostate cancer is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



